Case: 16-11758   Date Filed: 04/24/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11758
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 8:15-cv-00872-JBT



MATTHEW JOHN ROMEO,

                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 24, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-11758     Date Filed: 04/24/2017   Page: 2 of 5


      Matthew Romeo appeals the district court’s order affirming the

administrative law judge’s (“ALJ”) denial of disability insurance benefits, pursuant

to 42 U.S.C. § 405(g). On appeal, Romeo argues that the ALJ improperly

discounted the opinions of Dr. Gerald Hodan and Drs. Felix and Milagros Subervi.

Romeo argues that their opinions are fully supported by the record, including

Romeo’s self-reported problems and observations by professionals. He contends

that the record clearly demonstrates that he is not able to maintain employment on

a regular basis and that substantial evidence did not support the ALJ’s denial of

benefits. After a review of the record and consideration of the parties’ briefs, we

affirm.

      In social security appeals, we review the decision of an ALJ as the

Commissioner’s final decision when the ALJ denies benefits and the Appeals

Council denies review of the ALJ’s decision. Doughty v. Apfel, 245 F.3d 1274,

1278 (11th Cir. 2001). We review de novo the legal principles upon which the

ALJ’s decision is based, but the ALJ’s factual findings are conclusive if supported

by substantial evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260

(11th Cir. 2007). Substantial evidence is “more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (quotation omitted). Even if the evidence preponderates against the factual


                                          2
              Case: 16-11758    Date Filed: 04/24/2017   Page: 3 of 5


findings made by the Commissioner, we must affirm if the decision reached is

supported by substantial evidence. Ingram, 496 F.3d at 1260. We will not decide

facts anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005).

      The ALJ must state with particularity the weight given to different medical

opinions and the reasons therefor. Winschel v. Comm’r of Soc. Sec., 631 F.3d

1176, 1179 (11th Cir. 2011). The ALJ must give the medical opinions of treating

physicians substantial or considerable weight unless good cause is shown to the

contrary. Id.; see also Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987)

(stating that the ALJ may reject any medical opinion if the evidence supports a

contrary finding). Good cause exists when: (1) the opinion was not bolstered by

the evidence; (2) the evidence supported a contrary finding; or (3) the opinion was

conclusory or inconsistent with the doctor’s own medical records. Winschel, 631

F.3d at 1179. An ALJ must generally give more weight to the opinion of a doctor

who has examined a claimant, and the longer a treating source has treated a

claimant, the more weight their opinion is given. 20 C.F.R. § 404.1527(c)(1), (2).

A doctor who examines a claimant only once is not considered a treating

physician. McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987).

      An ALJ must consider the opinions of non-examining physicians, including

state agency psychological consultants. See 20 C.F.R. § 404.1527(e)(2). The


                                         3
              Case: 16-11758     Date Filed: 04/24/2017    Page: 4 of 5


weight to be given to a non-examining physician’s opinion depends, among other

things, on the extent to which it is consistent with other evidence. See id.

§ 404.1527(e)(2)(ii); see also Crawford, 363 F.3d at 1158, 1160 (holding that the

ALJ did not err in relying on a consulting physician’s opinion where it was

consistent with the medical evidence and findings of the examining physician).

The opinions of non-examining physicians are entitled to little weight when

compared to examining physicians, however. Sharfarz, 825 F.2d at 280. The

more a medical source presents relevant evidence to support an opinion, the more

weight is given to that opinion. 20 C.F.R. § 404.1527(c)(3).

      A medical opinion that a claimant is disabled constitutes an opinion on an

issue reserved to the Commissioner and is not controlling. 20 C.F.R.

§ 404.1527(d)(1). Factors that an ALJ considers in evaluating a medical opinion

include whether the physician examined or treated the claimant, the length of the

treatment relationship, the frequency of examination, and the supportability and

consistency of the opinion. Id. § 404.1527(c).

      A claimant’s daily activities may be considered in evaluating and

discrediting complaints of disabling pain. Harwell v. Heckler, 735 F.2d 1292,

1293 (11th Cir. 1984). In Harwell, we held that the ALJ properly considered the

claimant’s use of pain medication and his daily activities in finding that his

allegation of constant and severe pain was outweighed by other evidence. Id.


                                          4
               Case: 16-11758     Date Filed: 04/24/2017   Page: 5 of 5


      The ALJ provided sufficient reasons for discounting the opinions of Dr.

Hodan and Drs. Subervi and Subervi because she stated with particularity the

weight given to different medical opinions and the reasons why some were given

more weight than others, as required. Winschel, 631 F.3d at 1179. Moreover,

none of these doctors were treating physicians because they each only saw Romeo

once. McSwain, 814 F.2d at 619. Even if they were treating physicians, the ALJ

established good cause for discounting their opinions because their reported

observations from examining Romeo contradicted their determinations that Romeo

was markedly impaired. As to the final conclusion from Drs. Subervi and Subervi

that Romeo would find it difficult to hold a full-time job, that issue is reserved to

the Commissioner and was not entitled to any weight. 20 C.F.R. § 404.1527(d)(1).

Moreover, the remainder of the record evidence did not support the marked

limitations found by Dr. Hodan and Drs. Subervi and Subervi. Particularly,

Romeo made multiple visits to Directions for Mental Health, whose records

indicated that despite his diagnoses, his behavior and affect were evaluated as

essentially normal each time and his global assessment of functioning score

improved with consistent medication.

      AFFIRMED.




                                           5